department of the treasury internal_revenue_service washington d c date ct-505292-99 cc pa dpl b1 number release date uilc internal_revenue_service chief_counsel_advice memorandum for matthew magnone district_counsel newark cc ner njd new from david l fish chief branch disclosure privacy law cc pa dpl subject request for advice on money laundering notification letter this is in response to your memorandum dated date seeking our assistance as to whether there are any disclosure and or privacy_act issues concerning criminal investigation ci ’s proposal to send money laundering notification letters to american businesses which have received narco-laundered proceeds after the indictment and arrest of the targets in a money laundering operation this document is not to be cited as precedent issue sec_1 do the money laundering notification letters consist of or contain items of the targets’ or businesses’ return_information such that disclosure is governed by sec_6103 do the disclosure restrictions imposed by the privacy_act of u s c sec_552a apply to the money laundering notification letters is the retention of the money laundering notification letters in a database retrievable by the names of the targets and or recipients a system of records if so what privacy_act obligations must be followed conclusion sec_1 yes and no the money laundering notification letters do not contain the targets’ return_information however the letters consist in their entirety of the recipients’ return_information to the extent that the target’s name amount of laundered payments and the source of the proceeds that ci proposes to include in the money laundering notification letters are collected in the course of a pure title or money laundering investigation which does not relate to the determination of the existence or possible existence of liability or the amount of liability of the target under title_26 those items of information are not return_information subject_to the confidentiality rules of sec_6103 the letters themselves however are compiled by ci with respect to the businesses’ possible liability under sec_6050i so that they are the businesses’ return_information probably not since the target’s name amount of laundered payments and the source of the proceeds are items of information drawn from the criminal investigation management information system cimis and or treasury enforcement communication systems tecs the items of information are contained in the target’s record which is maintained in an agency system of records however since the target’s name amount of laundered payments and the source of the proceeds are sourced in the public record of the money laundering proceedings the inclusion of this information in the money laundering notification letters to the businesses does not constitute a disclosure within the meaning of the privacy_act so long as the money laundering notification letter recipients are not individuals or sole proprietors the letters themselves would not be subject_to disclosure restrictions of the privacy_act probably not so long as the money laundering notification letters are not maintained in a database in which the letters are indexed by or cross-referenced to the names of the targets or sole_proprietor recipients then the database does not constitute a system of records for which federal_register notice publication is required if it is determined that the letters will be maintained in a database that is operated with this retrieval cross-referencing feature then prior to establishing the database the irs must publish notice in the federal_register of a new or altered system of records facts the chief ci new jersey district has proposed that after the indictment and arrest of targets in pure title or money laundering operations any american businesses that received laundered narcotics proceeds from targets would be sent a money laundering notification letter notification letter from ci indicating that the business had received laundered money specifically the notification letter would to the extent the letter recipients are sole proprietors then disclosure of the entirety of the letter or the fact that the letter was sent to a particular businessman would be subject_to the restrictions on disclosure imposed by u s c sec_552a b a pure title or investigation is one where no related statute determination has been made and thus is not a tax_administration investigation in such pure title or cases returns and return_information cannot be accessed by ci unless the identify the laundered payments the source of those payments a detailed explanation of how the business can recognize if payments received were the proceeds of narcotics_trafficking and notify the business of deficiencies or errors that may exist in the business’ compliance with sec_6050i of the internal_revenue_code the purpose of the notification letters is twofold to disrupt the black market peso exchange by deterring legitimate vendors from accepting laundered proceeds thereby eliminating the market and to build any future criminal cases against the recipients of the laundered proceeds by monitoring the recipients’ compliance with sec_6050i in this way the american businesses will be placed on notice of receipt of laundered proceeds in order to prove mens rea in any subsequent asset seizure or criminal action related to their obligation under sec_6050i to report any transactions in which a company receives more than dollar_figure in cash in the course of a trade_or_business to the internal_revenue_service including conspiracy charges upon delivery of the notification letter the district would maintain a centralized file of such notices ci could then use the file as a foundation for any future civil or criminal action against the american businesses for example ci would be able to submit to a court in such proceedings that branches of businesses in different cities or states have received a notification letter and that those businesses were placed on notice of the existence of the black market peso exchange and its operation and their obligation under sec_6050i law analysis inclusion of information relating to the target sec_6103 is not implicated with regard to the information relating to the target that ci proposes to include in the notification letter as that information does not meet the definition of return_information sec_6103 prohibits service employees from disclosing returns or return_information as those terms are defined in sec_6103 and b unless disclosure is authorized under a specific provision of title_26 sec_6103 defines return_information to include among other things any data which is received by recorded by prepared by furnished to or collected by the irs with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount of liability of any person under title_26 here it is our understanding that the procedures in sec_6103 for nontax criminal matters are followed sec_6050i returns relating to cash received in trade_or_business etc provides that any person who receives more than dollar_figure in cash in one transaction or in two or more related transactions in the course of a trade_or_business must report that information to the internal_revenue_service notification letter would only be sent in instances where a target was arrested and indicted for pure title or violations see footnote any information collected in the course of a pure title or money laundering investigation of the target does not relate to the determination of the existence or possible existence of liability or the amount of liability of that target under title_26 as such the information relating to the target that ci proposes to include in the notification letter ie amount of laundered payments and the source of the proceeds target’s name and address on check or money order is not protected by sec_6103 thus sec_6103 presents no impediment to the inclusion of the target-related information in the notification letters sent to the american businesses however the target-related information that ci proposes to include in the notification letter is the target’s privacy_act protected information the privacy_act prohibits federal agencies from disclosing information about individuals contained in an agency’s systems of records without the consent of the individual involved unless the disclosure is made pursuant to one or more of the exceptions set forth in u s c sec_552a b - record is defined pincite u s c sec_552a a to mean any item collection or grouping of information maintained about an individual by an agency that includes the individual’s name or other identifying particular eg social_security_number voiceprint fingerprint photograph system of records is defined pincite u s c sec_552a a to be a group of records under the control of any agency from which information is retrieved by the name of the individual or by the identifying particular in the circumstances presented here ci will be disclosing information ie amount of laundered payments and the source of the proceeds target’s name and address on check or money order obtained from the criminal investigation management information system cimis and or treasury enforcement communications system tecs to american businesses that received laundered narcotics proceeds from targets who have been indicted and arrested cimis is a database contained within the irs system of record sec_46 it is a database that maintains records of all criminal investigations initiated by the service since date from which information is retrieved by the name or some other identifying particular assigned to the individual tecs is a database contained within the irs system of record sec_46 it is a database that maintains records of all open and closed criminal investigations and subjects of potential criminal investigations from which information is retrieved by the name or some other identifying particular assigned to the individual thus absent consent of the individual to whom the record pertains any disclosure by the service of information obtained from cimis and or tecs must fall within one or more of the statutory exceptions set forth in u s c sec_552a b - none of the twelve exceptions listed in u s c sec_552a b authorizes the service to disclose the identifying information to the american businesses however the service has taken the position that the revelation of information sourced in the public record is not a disclosure that triggers the privacy act’s restrictions thus the irs may disclose the otherwise privacy_act protected information without running afoul of the privacy_act if that information is contained in the public record a number of courts have endorsed the position that information that is made part of the public record may be disclosed without regard to the privacy_act see fdic v dye f 2d pincite lee v department no slip op pincite 4th cir date smith v continental assurance co no 91-c-0963 wl at n d ill date fried- lander v united_states postal serv no slip op pincite d d c date 471_fsupp_180 d d c some courts however have rejected the public record argument holding that absent the consent of the individual to whom the record pertains or an express statutory exception disclosure of privacy_act protected information that is a matter of public record is prohibited see quinn v stone 978_f2d_126 3rd cir holding that release of information that is merely readily accessible to public is a disclosure under 552a b 148_f3d_1182 10th cir adopt ing the third circuit's reasoning in quinn and hold ing that an agency may not defend a release of privacy_act information simply by stating that the information is a matter of public record 796_fsupp_7 d d c rejecting argument that information was already public and therefore could not violate privacy_act where agency had republished statement that was previously publicly disavowed as false by agency 489_us_749 a privacy interest can exist under the foia in publicly available--but practically obscure --information such as a criminal history record notwithstanding this split of authority consistent with the service’s public record position with regard to tax returns and return_information the service may disclose information related to the target in the notification letter if such information is contained in and directly attributed to the public record of the money laundering proceeding ie all of the information pertaining to the target in the notification letter the amount of laundered payments the source of the proceeds and the target’s name and address on the check or money order is contained in the police report or the arrest record of the target that is filed with the court the systems of record notice for treasury ir sec_46 and treasury ir sec_46 have no routine use that would authorize the disclosure of the information to american businesses that received laundered proceeds although a copy of such police report or arrest record may be contained in the special agent’s administrative file associated with the case a separate copy from the court should be obtained for purposes of including the information in the letter notification letter the notification letter itself however is the recipient’s sec_6103 protected information sec_6103 prohibits service employees from disclosing returns or return_information as those terms are defined in sec_6103 and b unless disclosure is authorized under a specific provision of title_26 sec_6103 defines return_information to include among other things any data which is received by recorded by prepared by furnished to or collected by the irs with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount of liability of any person under title_26 here the notification letters are prepared by employees of the service and are predicated on the american businesses’ obligation under sec_6050i to report any transactions in which the business receives more than dollar_figure in cash in the course of a trade_or_business to the internal_revenue_service sec_6050i provides that structuring transactions to evade reporting requirements is prohibited further u s c a b ii provides that whoever knowing that property involved in a financial transaction represents the proceeds of some form of unlawful activity conducts or attempts to conduct such a financial transaction which in fact involves the proceeds of specified unlawful activity to avoid a transaction reporting requirement under state or federal_law shall be sentenced the transaction reporting requirement here would be in the internal_revenue_code ie in sec_6050i which would make this violation clearly tax related as such the notification letters constitute the return_information of the recipients under sec_6103 under ci’s proposal ci will only be sending the notification letters to the taxpayers ie the american businesses to whom the tax_return information relates sec_6103 provides for the disclosure of a taxpayer’s own return_information to the taxpayer if such disclosure would not seriously impair federal tax_administration thus absent any impairment call disclosure of a taxpayer’s own return_information by the service is authorized under sec_6103 proposed database subsequent to the mailing of the notification letters the district proposes to keep a centralized file of a copy of those letters to serve as a foundation for any future criminal action against the american businesses the new database would be indexed by business name an entry would also be input into tecs which would state that the particular business had been identified as a past recipient of laundered narco-dollars and that a formal notification letter was issued in this way special agents will be able to query the database in subsequent investigations to determine whether a business was issued a notification letter it is our understanding that the purpose of sending the notification letters is to place the american businesses on notice of receipt of laundered proceeds in order to prove mens rea in any subsequent criminal action related to their obligation under sec_6050i to report any transactions in which a company receives more than dollar_figure in cash in the course of a trade_or_business to the internal_revenue_service as discussed above the information contained in the proposed notification letter database relates to the determination of the existence or possible existence of liability or the amount of liability of the american businesses under title_26 having concluded that the letters constitute their return_information sec_6103 applies which provides that returns and return_information may be disclosed to officers and employees of the department of the treasury whose official tax_administration duties so require as such the proposed database is protected by i r c and may only be queried by treasury employees who have a need to know for tax_administration_purposes pursuant to sec_6103 the next question we must address is whether the proposed database triggers certain record keeping obligations imposed by the privacy_act here ci proposes to to the extent the notification letter recipients are sole proprietors the database is privacy_act controlled as well the privacy_act has virtually identical disclosure authority for intra-agency disclosures as does sec_6103 access to the database may be made by treasury employees who have a need to know in the performance of their official duties in compliance with u s c sec_552a b the fact that the letters themselves are tax information and that any subsequent money laundering investigation would be per se tax related may present issues if the subsequent investigation is conducted jointly sec_301 h - a ii provides for the disclosure of tax information in a joint tax investigation if two requirements are met the non-tax matter involves or arises out of the particular facts and circumstances giving rise to the tax proceeding and the tax portion of the investigation must have been duly authorized by or on behalf of the assistant attorney_general for the tax_division of the department of justice pursuant to the request of the secretary money laundering cases do not meet the second requirement as those charges are referred directly to the united_states attorney’s office bypassing tax_division ci may make a discrete disclosure of the sec_6103 protected information eg the names of the recipients of the notification letters to other agencies pursuant to sec_6103 to the extent that such disclosure is necessary in obtaining information not otherwise reasonably available maintain a system of records from which information is retrieved by the name of the american businesses in the case of a business that is a partnership corporation or an llc the privacy_act is not implicated as that information is not maintained about an individual if however the business is a sole_proprietorship the collection of information is privacy_act protected as that record is under the control of the service from which information is retrieved by the name or identifying particular of an individual thus upon establishment of such a database the service is subject_to u s c sec_552a e which requires publication of a notice in the federal_register of the existence and character of any new or significantly altered system of records the office of privacy operations in the office of the national director governmental liaison and disclosure should be contacted to ensure ci’s compliance with this obligation alternatively ci may wish to consider simply adding a field to tecs that would capture the fact and date of mailing of a notification letter being issued to a particular american business in our view such a minor change would probably not obligate the service to publish a notice of the altered tecs system of records please call if you have any further questions cc office of privacy operations
